
	
		III
		110th CONGRESS
		2d Session
		S. RES. 595
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 16, 2008
			Mrs. Lincoln (for
			 herself, Mrs. Hutchison, and
			 Mr. Leahy) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2008 as Gospel
		  Music Heritage Month and honoring gospel music for its valuable and
		  longstanding contributions to the culture of the United
		  States.
	
	
		Whereas
			 gospel music is a beloved art form unique to the United States, spanning
			 decades, generations, and races;
		Whereas
			 gospel music is one of the cornerstones of the musical tradition of the United
			 States and has grown beyond its roots to achieve pop-culture and historical
			 relevance;
		Whereas
			 gospel music has spread beyond its geographic origins to touch audiences around
			 the world;
		Whereas
			 the history of gospel music can be traced to multiple and diverse influences
			 and foundations, including African-American spirituals that blended diverse
			 elements from African music and melodic influences from Irish folk songs and
			 hymns, and gospel music ultimately borrowed from uniquely American musical
			 styles including ragtime, jazz, and blues;
		Whereas
			 that tradition of diversity remains today, as the influence of gospel music can
			 be found infused in all forms of secular music, including rock and roll,
			 country, soul, rhythm and blues, and countless other styles;
		Whereas
			 the legacy of gospel music includes some of the most memorable voices and
			 musical pioneers in the history of the United States, such as Thomas Dorsey,
			 Mahalia Jackson, James Vaughan, Roberta Martin, Virgil Stamps, Diana
			 Washington, Stamps Quartet, The Highway QCs, The Statesmen, The Soul Stirrers,
			 Point of Grace, Smokie Norful, Terry Woods, James Cleveland, Billy Ray Hearns,
			 Rex Humbard, Joe Ligon and The Mighty Clouds of Joy, Kirk Franklin, V. Michael
			 McKay, Theola Booker, Yolanda Adams, Edwin and Walter Hawkins, Sandi Patty, The
			 Winans, Kathy Taylor, and Brenda Waters, Carl Preacher, and Shirley Joiner of
			 B, C & S;
		Whereas
			 many of the biggest names in music emerged from the gospel music tradition or
			 have recorded gospel music, including Sam Cooke, Al Green, Elvis Presley,
			 Marvin Gaye, Aretha Franklin, Whitney Houston, Little Richard, Ray Charles,
			 Buddy Holly, Alan Jackson, Dolly Parton, Mariah Carey, Bob Dylan, Randy Travis,
			 and Glenn Campbell;
		Whereas, regardless of their musical
			 styles, those artists and so many more have turned to gospel music as the
			 source and inspiration for their music, which has blurred the boundaries
			 between secular and gospel music;
		Whereas, beyond its contribution to the
			 musical tradition of the United States, gospel music has provided a cultural
			 and musical backdrop across all of mainstream media, from hit television series
			 to major Hollywood motion pictures, including American Idol,
			 Heroes, Dancing with the Stars, O Brother,
			 Where Art Thou?, Sister Act, The Preacher’s
			 Wife, Evan Almighty, and more; and
		Whereas
			 gospel music has a huge audience around the country and around the world, a
			 testament to the universal appeal of a historical American art form that both
			 inspires and entertains across racial, ethnic, religious, and geographic
			 boundaries: Now, therefore, be it
		
	
		That the Senate—
			(1)designates September 2008 as Gospel
			 Music Heritage Month; and
			(2)recognizes the great contributions to the
			 culture of the United States derived from the rich heritage of gospel music and
			 gospel music artists.
			
